IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA14-1351

                               Filed: 1 December 2015

North Carolina Industrial Commission, No. 375716

CONNIE CHANDLER, by her Guardian Ad Litem CELESTE M. HARRIS, Employee,
Plaintiff,

              v.

ATLANTIC SCRAP AND PROCESSING, Employer, and LIBERTY MUTUAL
INSURANCE CO., Carrier, Defendants.


        Appeal by defendants from opinion and award entered on 11 August 2014 by

the North Carolina Industrial Commission. Heard in the Court of Appeals on 6 May

2015.


        Walden & Walden, by Daniel S. Walden, for plaintiff-appellee.

        Hedrick Gardner Kincheloe & Garofalo, LLP, by Hatcher Kincheloe and M.
        Duane Jones, for defendant-appellants.


        STROUD, Judge.


        Following this Court’s prior opinion affirming the Industrial Commission’s

award of compensation for attendant care services provided to Connie Chandler

(“plaintiff”) by her husband, Lester Chandler, and our Supreme Court’s affirmance of

that opinion, Atlantic Scrap and Processing (“Atlantic Scrap”) and Liberty Mutual

Insurance Co. (“Liberty Mutual,” collectively “defendants”) appeal from the opinion

and award of the Industrial Commission entered on remand, which awarded plaintiff
                         CHANDLER V. ATL. SCRAP & PROCESSING

                                    Opinion of the Court



interest on the unpaid portions of attendant care compensation and attorneys’ fees

for the prior appeal. Defendants argue that on remand the Commission failed to

follow our Supreme Court’s mandate because it did not make additional findings of

fact on the reasonableness of plaintiff’s delay in requesting compensation for Mr.

Chandler’s attendant care services. Because the Industrial Commission complied

fully with the mandates of the Supreme Court and this Court, we affirm and grant

plaintiff’s motion for attorneys’ fees.

                                   I.     Background

       We have previously set forth the factual and procedural background of this

case in this Court’s previous opinion:

                     Plaintiff began working for Atlantic Scrap, a metal
              recycling facility, in 1994. Plaintiff was hired to clean
              Atlantic Scrap’s three buildings. On 11 August 2003,
              plaintiff began her work duties with Atlantic Scrap at 7:00
              a.m. As plaintiff was walking down a flight of concrete
              steps, she accidentally fell backwards, striking the
              posterior portion of her head and neck on the steps. When
              EMS personnel arrived at the scene, plaintiff was confused
              and agitated and had a bruise with swelling on the back of
              her head. Plaintiff’s primary complaints at that time were
              headache and neck pain. Upon arriving at the hospital,
              plaintiff related to the treating physician that she went up
              a flight of stairs to begin her work when she slipped and
              fell, hitting her head on the stairs.          Plaintiff also
              mistakenly stated that the month was January and that it
              was cold outside, despite that the month was August, and
              plaintiff was unaware of the year. Nonetheless, all
              radiological tests were negative. Plaintiff was determined
              to have sustained a concussion or closed head injury, a neck
              injury, and a right partial rotator cuff tear, all due to her


                                           -2-
          CHANDLER V. ATL. SCRAP & PROCESSING

                     Opinion of the Court



fall.
       After her fall, during the period from 13 August 2003
through November of that year, plaintiff treated with her
primary care physician, Dr. Norman Templon (“Dr.
Templon”). Plaintiff’s primary symptoms from her fall
continued to be global headaches, right shoulder pain, neck
pain, dizziness, and insomnia. Plaintiff also developed
depression due to her injuries.
       In October 2003, plaintiff’s husband, Lester
Chandler (“Mr. Chandler”), advised Dr. Templon that
plaintiff had been having significant memory problems,
sensitivity to light, and some nausea and vomiting almost
every day since her fall. On 31 October 2003, a brain MRI
revealed that plaintiff had evidence of small vessel
ischemic changes in her white matter. By November 2003,
plaintiff had constant occipital headaches and frequent
crying spells.
       In November 2003, Dr. Templon diagnosed plaintiff
as suffering from cognitive impairments secondary to post-
concussive syndrome. Dr. Templon referred plaintiff to
neuropsychologist Cecile Naylor (“Dr. Naylor”) for
evaluation of plaintiff’s cognitive functioning and memory.
On 3 December 2003, testing by Dr. Naylor revealed that
plaintiff had selective deficit in verbal memory, impaired
mental flexibility, depression, and a low energy level.
       On 23 December 2003, Dr. Templon recommended
that plaintiff also see a neurologist. Defendants directed
plaintiff to see neurologist Carlo P. Yuson (“Dr. Yuson”).
Plaintiff presented to Dr. Yuson on 14 January 2004,
complaining primarily of frequent headaches and memory
problems since her fall. Dr. Yuson diagnosed plaintiff as
suffering from post-concussive syndrome from her fall,
along with depression secondary to her fall. Plaintiff
continued to see Dr. Yuson throughout March, April, and
May 2004, presenting the following continuing symptoms:
severe headaches, memory problems, dizziness, crying
spells, insomnia, cognitive problems, and depression. Dr.
Yuson recommended that plaintiff be re-evaluated
concerning her cognitive functioning and memory
problems.


                            -3-
          CHANDLER V. ATL. SCRAP & PROCESSING

                      Opinion of the Court



        On 3 May 2004, Liberty Mutual assigned Nurse
Bonnie Wilson (“Nurse Wilson”) to provide medical case
management services for plaintiff’s claim. Nurse Wilson
arranged for plaintiff’s cognitive functioning and memory
to be re-evaluated by Dr. Naylor. Plaintiff presented to Dr.
Naylor for testing on 28 June 2004, tearful and clinging to
Mr. Chandler.       Testing revealed the following:         (1)
plaintiff’s intellectual functioning had fallen from the
borderline to impaired range; (2) plaintiff’s memory
functioning revealed a sharp decline into the impaired
range in all areas; (3) plaintiff had a significant
compromise in her conversational speech, i.e., plaintiff only
spoke when spoken to, her responses were often short and
often fragmented and confused, and plaintiff had difficulty
responding to questions. Plaintiff also exhibited the
following symptoms: (1) inability to answer questions; (2)
fearful and reliant on Mr. Chandler; (3) hears people in the
home without any basis; (4) is afraid to go anywhere alone,
even in her own home; (5) is easily upset; (6) has significant
confusion, as her speech makes no sense; (7) has poor
concentration and memory; (8) her moods change quickly;
(9) is incapable of performing even simple tasks of daily
living; (10) is unable to cook anything; (11) takes naps
during the day due to frequent insomnia at night; (12) has
decreased appetite and poor energy; (13) cries easily; and
(14) feels worthless. All of these test results and symptoms
indicated that as of 28 June 2004, plaintiff suffered from
severe and global cognitive deficits in higher cortical
functioning, all as a result of her 11 August 2003 fall at
work.
        Beginning on or before 28 June 2004, plaintiff has
been incapable of being alone and has been unable to
perform most activities of daily living without assistance
from Mr. Chandler. Plaintiff has required constant
supervision and attendant care services on a 24-hours-a-
day/7-days-a-week basis, including at night, due to her
severe cognitive impairments, insomnia, paranoia, and
fear of being alone. Mr. Chandler has provided the
required constant attendant care services to plaintiff for
the period beginning at least 28 June 2004 and


                             -4-
          CHANDLER V. ATL. SCRAP & PROCESSING

                     Opinion of the Court



continuously thereafter, without any compensation for his
services.
       On 20 July 2004, Dr. Naylor reported plaintiff’s
severe cognitive and memory impairments to Nurse
Wilson, discussing Dr. Naylor’s written evaluation report
and conclusions with Nurse Wilson. Dr. Naylor informed
Nurse Wilson that plaintiff’s cognitive and mental
condition had greatly deteriorated since prior testing in
early December 2003 and that plaintiff was no longer
capable of caring for herself and needed constant
supervision, which out of necessity was being provided by
Mr. Chandler.        On 23 August 2004, plaintiff was
determined to have reached maximum medical
improvement in relation to her traumatic brain injury
resulting from her fall. On 21 September 2004, defendants
filed a Form 60 Employer’s Admission of Employee’s Right
to Compensation for a “concussion to the back of the head,”
reporting payment of temporary total disability
compensation at $239.37 per week from the date of 11
August 2003.
       On 27 October 2004, plaintiff presented to Dr.
Yuson, accompanied by Nurse Wilson. Dr. Yuson notified
Nurse Wilson that, in his opinion, plaintiff would never get
any better mentally than she was as of 23 August 2004,
when plaintiff was determined to have reached maximum
medical improvement. Dr. Yuson again discussed Dr.
Naylor’s 20 July 2004 report with Nurse Wilson, including
that plaintiff required constant attendant care services due
to her cognitive and emotional impairments resulting from
her fall. However, defendants elected not to secure
attendant care services or pay Mr. Chandler for the
attendant care services he provided to plaintiff.
       In the period from January 2005 through October
2007, plaintiff’s cognitive and emotional condition
continued to slowly become worse, regressing to that of a
four-year-old child due to her brain injury from her fall at
work. In April 2008, Dr. Yuson opined in a written note
that plaintiff was permanently totally disabled due to her
brain injury from her fall at work.



                            -5-
                        CHANDLER V. ATL. SCRAP & PROCESSING

                                   Opinion of the Court



Chandler v. Atl. Scrap & Processing, 217 N.C. App. 417, 418-21, 720 S.E.2d 745, 747-

49 (2011) (“Chandler I”), aff’d per curiam and remanded, 367 N.C. 160-61, 749 S.E.2d
278 (2013).

      On 10 December 2008, the Clerk of Court for Stokes County determined that

plaintiff was incompetent and appointed Mr. Chandler as guardian of the person of

plaintiff. On 11 December 2008, the Commission entered an order appointing Celeste

Harris as plaintiff’s guardian ad litem for this action.

                     In March 2009, Dr. Yuson again noted that plaintiff
              had continued to get worse in her cognitive and emotional
              conditions. On 3 April 2009, occupational therapist and life
              care planner Vickie Pennington (“Ms. Pennington”)
              prepared a life care plan concerning plaintiff.           Ms.
              Pennington’s recommendations concerning plaintiff’s care
              included, inter alia, that plaintiff needs constant attendant
              care for her lifetime, that plaintiff needs attendant care
              services in her home rather than in an institution or
              outside facility, and that it is not healthy or reasonable or
              best for plaintiff that Mr. Chandler continue to care for
              plaintiff exclusively. Dr. Yuson reviewed Ms. Pennington’s
              life care plan, which he opined was medically necessary
              and reasonable for plaintiff.
                     On 27 August 2008, plaintiff filed a Form 33 Request
              that Claim be Assigned for Hearing, seeking “payment of
              attendant care services by her husband Lester Chandler
              beginning 20 July 2004 forward,” and an award of
              permanent total disability. On 12 April 2009, defendants
              filed a Form 33R response denying plaintiff’s claim for the
              following reasons:        (1) plaintiff’s “current medical
              condition” was not causally related to her accident; (2)
              plaintiff was not permanently and totally disabled; and (3)
              plaintiff was not entitled to payment for attendant care
              services “rendered prior to written approval of the
              Commission, which has yet to be obtained.”


                                          -6-
                        CHANDLER V. ATL. SCRAP & PROCESSING

                                   Opinion of the Court




Id. at 421-22, 720 S.E.2d at 749 (brackets omitted).

      Plaintiff prevailed at her initial hearing before the Deputy Commissioner on

13 April 2009. Id. at 422, 720 S.E.2d at 749. The Deputy Commissioner found that

plaintiff was permanently totally disabled and that defendants must provide all

medical compensation, including payment at the rate of $15.00 per hour for Mr.

Chandler’s around-the-clock attendant care services starting on 28 June 2004, as well

as payment for additional services as noted in plaintiff’s life care plan. Id., 720 S.E.2d

at 749.

                    On 25 August 2009, defendants appealed Deputy
             Commissioner Rideout’s opinion and award to the Full
             Commission. On 20 November 2009, plaintiff moved the
             Commission to award interest on the past due attendant
             care pursuant to N.C. Gen. Stat. § 97-86.2 (2009), to be paid
             by defendants directly to Mr. Chandler. On 25 February
             2010, the Commission filed its opinion and award,
             generally affirming Deputy Commissioner Rideout’s
             opinion and award, but changing the hourly rate for
             attendant care services payable to Mr. Chandler to $11.00
             per hour for 15 hours per day, rather than $15.00 per hour
             for 24 hours per day. The Commission declined to award
             interest to Mr. Chandler “in its discretion.”
                    On 26 February 2010, plaintiff filed a motion to
             amend the Commission’s 25 February 2010 opinion and
             award, this time seeking an order of mandatory payment
             of interest to plaintiff, instead of to Mr. Chandler, pursuant
             to N.C. Gen. Stat. § 97-86.2. On 7 February 2011, the
             Commission filed an order declining to award plaintiff the
             interest. Plaintiff and defendants filed timely notices of
             appeal to this Court.

Id. at 422-23, 720 S.E.2d at 749-50.


                                          -7-
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                  Opinion of the Court



      In the first appeal, defendants’ main argument was that the Commission erred

in compensating Mr. Chandler for attendant care services because plaintiff failed to

request prior approval from the Commission for these services. Id. at 425, 720 S.E.2d

at 751. On 20 December 2011, this Court disagreed with defendant and held that Mr.

Chandler was entitled to compensation for attendant care services, because

“defendants had notice of plaintiff’s required attendant care services, which out of

necessity, were being provided by Mr. Chandler.” Id. at 427, 720 S.E.2d at 752. On

8 November 2013, on discretionary review, our Supreme Court affirmed per curiam

this Court’s decision but remanded the case to the Commission “for further

proceedings not inconsistent with [Mehaffey v. Burger King, 367 N.C. 120, 749 S.E.2d
252 (2013)].” Chandler v. Atl. Scrap & Processing, 367 N.C. 160-61, 749 S.E.2d 278

(2013).

      On 11 August 2014, on remand, the Commission noted the “lengthy procedural

history” of this case and concluded that

             the only matters before the Commission pursuant to the
             remand by the appellate courts and the 9 January 2012
             and 30 December 2013 mandates of the Court of Appeals
             are for the Commission to (1) enter an award of interest on
             the unpaid balance of the attendant care compensation
             that defendants owe to plaintiff pursuant to N.C. Gen. Stat.
             § 97-86.2 and (2) determine the amount of attorneys’ fees
             to be awarded to plaintiff’s counsel pursuant to N.C. Gen.
             Stat. § 97-88 for defending against defendants’ appeal to
             the Court of Appeals.




                                           -8-
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                  Opinion of the Court



The Commission accordingly awarded interest on the unpaid balance of attendant

care compensation and attorneys’ fees. On or about 18 August 2014, defendants

moved to reconsider. On 29 August 2014, the Commission denied the motion. On 24

September 2014, defendants gave timely notice of appeal.

               II.    The North Carolina Supreme Court’s Mandate

      Defendants argue that on remand the Commission failed to follow our Supreme

Court’s mandate by failing to make additional findings of fact on the issue of the

reasonableness of plaintiff’s delay in requesting compensation for Mr. Chandler’s

attendant care services. Defendants point out that in its mandate, our Supreme

Court referenced its holding in Mehaffey:

                   For the reasons stated in [Mehaffey v. Burger King,
             367 N.C. 120, 749 S.E.2d 252 (2013)], the decision of the
             Court of Appeals is affirmed as to the matter on appeal to
             this Court, and this case is remanded to that court for
             further remand to the Industrial Commission for further
             proceedings not inconsistent with Mehaffey.

Id., 749 S.E.2d 278. Defendants essentially argue that because the Mehaffey case

was remanded for additional findings of fact as to the reasonableness of that

plaintiff’s delay in requesting compensation, the Supreme Court must have intended

the same for this case. See Mehaffey, 367 N.C. at 128, 749 S.E.2d at 257. We disagree,

based on the wording of the Supreme Court’s mandate, its affirmance of this Court’s

prior opinion, and the differences in the factual situations and findings made in

Mehaffey as compared to this case.


                                         -9-
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                  Opinion of the Court



A.    Standard of Review

      We review de novo the Industrial Commission’s conclusions of law. Lewis v.

Sonoco Prods. Co., 137 N.C. App. 61, 68, 526 S.E.2d 671, 675 (2000).

B.    Analysis

      Our Supreme Court’s mandate is somewhat cryptic, so we must review the

mandate carefully, along with the exact procedural posture of this case and the ruling

in Mehaffey, to understand what it was directing the Commission to do. Essentially

the Supreme Court issued two directives in its mandate:

             1.    For the reasons stated in [Mehaffey v. Burger King,
             367 N.C. 120, 749 S.E.2d 252 (2013)], the decision of the
             Court of Appeals is affirmed as to the matter on appeal to
             this Court, and

             2.    this case is remanded to that court for further
             remand to the Industrial Commission for further
             proceedings not inconsistent with Mehaffey.

Chandler, 367 N.C. 160-61, 749 S.E.2d 278.

      i.     Our Supreme Court’s Affirmance

      First, the Supreme Court affirmed the prior Court of Appeals opinion, “as to

the matter on appeal to [the Supreme] Court[.]” Id., 749 S.E.2d 278 (emphasis added).

It affirmed the opinion “[f]or the reasons stated in Mehaffey[.]” Id., 749 S.E.2d 278.

Since “the matter on appeal to” the Supreme Court was affirmed, we must determine

what “matter” was “on appeal[.]” See id., 749 S.E.2d 278. In Chandler I, both plaintiff

and defendants appealed the Commission’s opinion and award. Chandler I, 217 N.C.


                                         - 10 -
                        CHANDLER V. ATL. SCRAP & PROCESSING

                                   Opinion of the Court



App. at 418, 720 S.E.2d at 747. The plaintiff’s “sole issue” on appeal before the Court

of Appeals was “whether the Commission erred as a matter of law in denying interest

to plaintiff on the award of unpaid attendant care, accruing from the date of the initial

hearing until paid by defendants.” Id. at 423, 720 S.E.2d at 750. This Court agreed

with plaintiff and ruled that the Commission did err by failing to award interest. Id.

at 425, 720 S.E.2d at 751.

      In Chandler I, defendants also appealed from the Commission’s opinion and

award and their appeal to this Court raised three issues. The first argument was

“that the Commission erred in awarding plaintiff compensation for attendant care

services” because “plaintiff was required to obtain written authority from the

Commission to recoup fees associated with the rendition of attendant care services by

Mr. Chandler” and that “they were not advised of plaintiff’s attendant care needs[.]”

Id., 720 S.E.2d at 751. We rejected this argument in Chandler I. Id. at 427, 720

S.E.2d at 752.    Defendant’s second issue in Chandler I was the hourly rate of

compensation which the Commission awarded for the attendant care services, and

the third issue was the Commission’s award of attorneys’ fees to plaintiff. Id. at 427,

429, 720 S.E.2d at 752-53. We rejected both of these arguments as well, and thus

affirmed the Commission’s opinion and award except as to the issue raised in

plaintiff’s appeal, the award of interest, and we remanded to the Commission “for a

determination as to the proper award of interest to plaintiff on the unpaid portion of



                                          - 11 -
                          CHANDLER V. ATL. SCRAP & PROCESSING

                                   Opinion of the Court



attendant care services pursuant to the terms of N.C. Gen. Stat. § 97-86.2.” Id. at

430, 720 S.E.2d at 754.

      The opinion of this Court in Chandler I was unanimous, so defendants

petitioned the Supreme Court for discretionary review on issues of “interpretation

and application of section 14 of the Workers’ Compensation medical fee schedule as

it relates to a claimant’s entitlement to attendant care services[.]” (Original in all

caps.) In their petition, defendants noted some confusion in this area of law based

upon some “inconsistent decisions by the Supreme Court and Court of Appeals” on

the issue of “whether a workers’ compensation claimant must seek pre-approval of

attendant care services before these services are compensable[.]” Defendants stated

the issue to be briefed on discretionary review as follows: “Whether the Court of

Appeals erred in affirming the Full Commission’s award of retroactive attendant care

benefits even though Plaintiff failed to seek prior approval for attendant care?” The

Supreme Court granted discretionary review. Chandler v. Atl. Scrap & Processing,

366 N.C. 232, 731 S.E.2d 141 (2012).

      Before the Supreme Court, the defendants presented the following arguments:

             I.   THE COURT OF APPEALS ERRED IN
             AFFIRMING THE FULL COMMISSION’S AWARD OF
             RETROACTIVE ATTENDANT CARE BENEFITS EVEN
             THOUGH PLAINTIFF FAILED TO SEEK PRIOR
             APPROVAL FOR ATTENDANT CARE.

                   A. The Court of Appeals’ Decision Ignores the
                   Directive of N.C. Gen. Stat. § 97-25 Allowing


                                          - 12 -
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                  Opinion of the Court



                   Defendants to Direct Medical Treatment.

                   B.    The Court of Appeals’ Decision is Inconsistent
                   with the Industrial Commission’s Fee Schedule.

                   C. The Court of Appeals’ Decision is Inconsistent
                   with This Court’s Decision in [Hatchett v. Hitchcock
                   Corp., 240 N.C. 591, 83 S.E.2d 539 (1954)].

                   D.    The Court of Appeals Erred in Basing its
                   Decision on N.C. Gen. Stat. § 97-90.

(Portion of original underlined and page numbers omitted.)

      In the first clause of its mandate, the Supreme Court’s ruling upon these

arguments was as follows: “For the reasons stated in [Mehaffey v. Burger King, 367
N.C. 120, 749 S.E.2d 252 (2013)], the decision of the Court of Appeals is affirmed as

to the matter on appeal to this Court[.]” Chandler, 367 N.C. 160-61, 749 S.E.2d 278.

The “matter on appeal” was quite specifically the award of compensation for

attendant care services provided by Mr. Chandler, and defendants had challenged

the legal and factual basis for this award. In Mehaffey, the Supreme Court addressed

essentially the same arguments as to N.C. Gen. Stat. § 97-25, the fee schedule, and

the interpretation of Hatchett, and rejected those arguments; for the same reasons,

the Supreme Court affirmed the Court of Appeals’ opinion in this case. Id., 749 S.E.2d
278; Mehaffey, 367 N.C. at 124-28, 749 S.E.2d at 255-57. Thus we will now consider

the second part of the mandate, which is the remand to this Court for “further remand




                                         - 13 -
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                 Opinion of the Court



to the Industrial Commission for further proceedings not inconsistent with Mehaffey.”

Chandler, 367 N.C. 160-61, 749 S.E.2d 278.

      ii.    Our Supreme Court’s Remand

      In Mehaffey, on 13 August 2007, the plaintiff suffered a compensable injury to

his left knee while working as a restaurant manager. Mehaffey, 367 N.C. at 121, 749

S.E.2d at 253. The Supreme Court summarized plaintiff’s medical history as follows:

             As a result of his injury, plaintiff underwent a “left knee
             arthroscopy with a partial medial meniscectomy” at
             Transylvania Community Hospital. Plaintiff’s condition
             failed to improve after surgery, and he ultimately
             developed “reflex sympathetic dystrophy” (“RSD”). Despite
             undergoing a number of additional procedures, plaintiff
             continued to suffer pain.        Plaintiff eventually was
             diagnosed with depression related to the injury and
             resulting RSD, and his psychiatrist concluded that it was
             unlikely plaintiff’s “mood would much improve until his
             pain is under better control.”
                    Likely due to pain, plaintiff increasingly attempted
             to limit his movements following his diagnosis of RSD. By
             8 April 2008, plaintiff was using “an assistive device” to
             move or walk around. On 21 April 2008, John Stringfield,
             M.D., plaintiff’s family physician, prescribed a mobility
             scooter for plaintiff, and medical records show that by 20
             June 2008, plaintiff was using a walker. On 18 December
             2008, plaintiff requested a prescription for a hospital bed
             from Eugene Mironer, M.D., a pain management specialist
             with Carolina Center for Advanced Management of Pain,
             to whom plaintiff had been referred as a result of his
             diagnosis with RSD. Dr. Mironer’s office declined to
             recommend a hospital bed, instructing plaintiff to see his
             family physician instead. That same day plaintiff visited
             his family physician, Dr. Stringfield, who prescribed both
             a hospital bed and a motorized wheelchair.



                                        - 14 -
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                  Opinion of the Court



Id., 749 S.E.2d at 253 (brackets omitted).        Beginning in March 2009, a nurse

consultant and other individuals recommended that the plaintiff receive attendant

care services. Id. at 122, 749 S.E.2d at 254. On 6 April 2009, the plaintiff requested

a hearing to determine the defendants’ liability for these attendant care services.

Mehaffey v. Burger King, 217 N.C. App. 318, 320, 718 S.E.2d 720, 722 (2011), rev’d in

part, 367 N.C. 120, 749 S.E.2d 252 (2013).         The Commission compensated the

plaintiff’s wife for attendant care services that she provided beginning 15 November

2007, the date of the plaintiff’s RSD diagnosis. Id. at 320-21, 718 S.E.2d at 722. In

other words, the Commission decided to award compensation for attendant care

services that began more than one year before attendant care services were

recommended by a medical professional or the plaintiff made a request for such

compensation. Id., 718 S.E.2d at 722.

      Our Supreme Court held that the Commission had authority to award

retroactive compensation for the plaintiff’s wife’s attendant care services. Mehaffey,
367 N.C. at 127, 749 S.E.2d at 256-57. But the Court did not affirm the Commission’s

opinion and award; rather, it remanded the case for additional findings of fact and

conclusions of law as to the issue of the reasonableness of the plaintiff’s delay in

requesting compensation for attendant care services:

                    Nonetheless, we are unable to affirm the
             Commission’s award of compensation for Mrs. Mehaffey’s
             past attendant care services. As plaintiff concedes, to
             receive compensation for medical services, an injured


                                         - 15 -
                          CHANDLER V. ATL. SCRAP & PROCESSING

                                   Opinion of the Court



             worker is required to obtain approval from the Commission
             within a reasonable time after he selects a medical
             provider. Schofield v. Tea Co., 299 N.C. 582, 593, 264
S.E.2d 56, 63 (1980). If plaintiff did not seek approval
             within a reasonable time, he is not entitled to
             reimbursement. Here, defendants have challenged the
             reasonableness of the timing of plaintiff’s request, and the
             opinion and award filed by the Full Commission does not
             contain the required findings and conclusions on this issue.
             Accordingly, we remand to the Court of Appeals for further
             remand to the Commission to make the necessary findings
             of fact and conclusions of law on this issue.

Id. at 128, 749 S.E.2d at 257. The Court based its decision to remand on Schofield.

Id., 749 S.E.2d at 257.

       In Schofield, the plaintiff suffered from a medical emergency late in the

evening when he was away from home, and he sought the services of a physician who

had not been selected by the defendant. Schofield, 299 N.C. at 588-89, 264 S.E.2d at

61.   Even after the emergency was over, this physician continued to treat the

defendant for seventeen months, but “neither he nor plaintiff made any attempt to

notify defendant or the Commission.” Id. at 592, 264 S.E.2d at 63. Our Supreme

Court held that the plaintiff did not need prior approval from the Commission to

procure his own doctor. Id., 264 S.E.2d at 63. The Court relied on N.C. Gen. Stat. §

97-25 (1979), which included the proviso: “Provided, however, if he so desires, an

injured employee may select a physician of his own choosing to attend, prescribe and

assume the care and charge of his case, subject to the approval of the Industrial

Commission.” Id. at 591-92, 264 S.E.2d at 62-63 (quoting N.C. Gen. Stat. § 97-25


                                          - 16 -
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                  Opinion of the Court



(1979)). But the Court rejected the plaintiff’s argument that he could indefinitely

delay giving notice to the defendant or the Commission:

                    The Court of Appeals interpreted [N.C. Gen. Stat. §
             97-25 (1979)] as imposing no time limits whatsoever on the
             giving of notice or seeking of approval by an employee who
             changes physicians. Such a reading of the statute suggests
             that an employee may wait an indefinite period of time
             before obtaining authorization and approval from the
             Industrial Commission. However, it is inconceivable to us
             that the legislature intended to authorize an employee in
             this situation to give notice at his whim. Moreover,
             construing the statute as plaintiff urges would work a
             burden and an injustice on all parties involved. In fairness
             to everyone concerned, including the injured employee and
             his doctor, an employer who is subject to liability for
             medical costs ought to be apprised of the fact, as soon as is
             practicable, that the employee is undergoing treatment and
             that he has procured a doctor of his own choosing to
             administer the treatment.
                    We therefore construe the statute to require an
             employee to obtain approval of the Commission within a
             reasonable time after he has selected a physician of his own
             choosing to assume treatment. In this case, plaintiff
             procured the services of Dr. Klenner during an emergency.
             Upon termination of the emergency, plaintiff should have
             given prompt notice that he was electing to have Dr.
             Klenner assume further treatment. Furthermore, as we
             construe the statute, plaintiff was required to obtain
             approval of the Commission within a reasonable time. We
             so hold.

Id. at 592-93, 264 S.E.2d at 63 (emphasis added). In other words, the Court held that

a plaintiff must obtain the Commission’s approval “within a reasonable time” after

he has selected a new physician without the employer’s knowledge, and the Court

based its holding on the policy view that an employer should be seasonably notified


                                         - 17 -
                        CHANDLER V. ATL. SCRAP & PROCESSING

                                   Opinion of the Court



when an injured employee selects a new physician since it is responsible for the

employee’s medical expenses. Id., 264 S.E.2d at 63. The Court remanded the case to

the Commission to make findings of fact as to the reasonableness of the plaintiff’s

delay in seeking approval from the Commission. Id. at 594, 264 S.E.2d at 64.

      The factual situation as found by the Commission here is quite different from

Mehaffey and Schofield. In those cases, the plaintiffs had selected care providers

without the participation or knowledge of their employers or workers’ compensation

carriers. Id. at 592, 264 S.E.2d at 63; Mehaffey, 217 N.C. App. at 319-20, 718 S.E.2d

at 722.   Neither of them suffered from any cognitive impairment requiring the

appointment of a guardian or a guardian ad litem. Mehaffey, 367 N.C. at 121, 749

S.E.2d at 253; Schofield, 299 N.C. at 588-89, 264 S.E.2d at 61. Additionally, in

Mehaffey, two doctors indicated that the plaintiff would “derive greater benefit if he

attempted to move under his own strength, which would force him to rehabilitate his

injury.” Mehaffey, 367 N.C. at 122, 749 S.E.2d at 253-54. But in this case, defendants

directed and provided all of the medical care for plaintiff, and the physicians selected

by defendants made the determination that plaintiff needed full-time attendant care.

Defendants were aware of this determination essentially as soon as it was made, since

Nurse Wilson, Liberty Mutual’s designated medical case manager, was fully and

promptly advised of plaintiff’s deteriorating situation and consequent need for

constant attendant care services. She was also aware that plaintiff’s husband was,



                                          - 18 -
                        CHANDLER V. ATL. SCRAP & PROCESSING

                                   Opinion of the Court



of necessity, providing the attendant care services. In addition, neither a guardian

of plaintiff’s person nor a guardian ad litem had been appointed until after plaintiff

requested compensation for Mr. Chandler’s attendant care services. Moreover, there

was never any difference of opinion among the medical providers about plaintiff’s

severe cognitive impairment and consequent need for attendant care services.

      In its 25 February 2010 opinion and award, the Commission made the

following findings of fact, which address the issue of the reasonableness of plaintiff’s

delay in requesting compensation for attendant care services and which defendants

do not challenge on appeal:

             12. On December 23, 2003 Dr. Templon also recommended
             plaintiff see a neurologist. Defendants arranged for
             plaintiff to see neurologist Carlo P. Yuson in Winston-
             Salem, NC.

             13. On January 14, 2004, plaintiff saw Dr. Yuson,
             complaining primarily of frequent headaches and memory
             problems since the fall. Dr. Yuson diagnosed, and the Full
             Commission so finds, that plaintiff suffers from post-
             concussive syndrome from the fall, along with depression
             secondary to her fall.

             14. Plaintiff saw Dr. Yuson in March, April and May 2004.
             Plaintiff continued to have the following symptoms due to
             her closed head injury from the fall: severe headaches,
             memory problems, dizziness, crying spells, insomnia,
             cognitive problems, and depression. On April 6, 2004, Dr.
             Yuson recommended that plaintiff be re-evaluated
             concerning her cognitive functioning and memory problems.

             15. On May 3, 2004 carrier Liberty Mutual assigned its
             nurse Bonnie Wilson to provide medical case management


                                          - 19 -
          CHANDLER V. ATL. SCRAP & PROCESSING

                      Opinion of the Court



services in plaintiff’s claim. Nurse Wilson arranged for
plaintiff to be reevaluated by Dr. Naylor on June 28, 2004.

16. On June 28, 2004 Dr. Naylor re-evaluated plaintiff’s
cognitive functioning and memory. Plaintiff was tearful
and clinging to her husband. Testing revealed, and the
Full Commission finds, as follows: (i) plaintiff’s intellectual
functioning had fallen from the borderline to the impaired
range; (ii) plaintiff’s memory function revealed a sharp
decline into the impaired range in all areas—verbal,
nonverbal, structured, and unstructured; (iii) plaintiff had
a significant compromise in her conversational speech, that
is, plaintiff only spoke when spoken to, her responses were
short and often fragmented and confused, and she had
difficulty responding to questions. All of the above
conditions are due to plaintiff’s closed head injury from her
fall. Plaintiff’s additional symptoms were as follows and
are also due to her closed head injury from her fall: 1)
inability to answer questions; 2) fearful and reliant on her
husband; 3) hears people in the home without any basis; 4)
is afraid to go anywhere alone, even in her own home; 5) is
easily upset; 6) has significant confusion as her speech
makes no sense; 7) has poor concentration and memory; 8)
her moods change quickly; 9) is incapable of performing
even simple tasks of daily living, e.g., puts a fitted sheet on
top of a flat sheet when trying to make a bed; 10) is unable
to cook anything; 11) takes naps during the day due to
frequent insomnia at night; 12) has decreased appetite and
poor energy; 13) cries easily; and 14) feels worthless. All
the foregoing test results and plaintiff’s symptoms indicate
that as of June 28, 2004, plaintiff suffered from severe and
global cognitive deficits in higher cortical functioning.

17. Based on the totality of the evidence of record, the Full
Commission finds that plaintiff’s above listed conditions
and symptoms and her severe and global cognitive deficits
in higher cortical functioning are all a result of her closed
head injury or traumatic brain injury due to her August 11,
2003 work-related fall.



                             - 20 -
          CHANDLER V. ATL. SCRAP & PROCESSING

                     Opinion of the Court



18. On July 20, 2004, Dr. Naylor gave her written
evaluation report concerning plaintiff’s severe cognitive and
memory impairments to carrier’s nurse Bonnie Wilson and
also discussed the report and its conclusions with her. Dr.
Naylor informed Ms. Wilson that plaintiff’s cognitive and
mental condition had greatly deteriorated since prior
testing in early December 2003, and that plaintiff was no
longer capable of caring for herself and needed constant
supervision which out of necessity was being provided by
her husband.

19. By at least July 20, 2004, the carrier was well aware
that plaintiff required constant attendant care services, and
that plaintiff’s husband was providing constant attendant
care services to plaintiff without any compensation for his
services.

20. Beginning on at least June 28, 2004, and continuing,
plaintiff has been incapable of being alone and has been
unable to perform most activities of daily living without
assistance from her husband. She has required constant
supervision and attendant care services, that is, on a 24
hours a day, 7 days a week basis, including at night, due to
her severe cognitive impairments, insomnia, paranoia, and
fear of being alone, all due to her traumatic brain injury
from her fall.

21. Dr. Yuson has continued to treat plaintiff for her severe
headache condition, as well as her insomnia, emotional
state, and depression resulting from her accident, with
various medications which have provided some relief.

22. By on or about August 23, 2004 plaintiff reached
maximum medical improvement in relation to her
traumatic brain injury resulting from her fall.

23. On September 21, 2004 defendants completed I.C.
Form 60 “Employer’s Admission of Employee’s Right to
Compensation Pursuant to N.C. Gen. Stat. § 97-18(b)”
admitting plaintiff’s right to compensation for her August


                            - 21 -
          CHANDLER V. ATL. SCRAP & PROCESSING

                     Opinion of the Court



11, 2003 injury by accident.

24. On October 27, 2004, plaintiff saw Dr. Yuson, with Ms.
Wilson in attendance. By this date, Dr. Yuson notified Ms.
Wilson that, in his opinion, plaintiff would never get any
better mentally than she was as of August 23, 2004. At
this meeting Dr. Yuson discussed Dr. Naylor’s July 20,
2004 report with Ms. Wilson, including that plaintiff
required constant attendant care services due to her
cognitive and emotional impairments resulting from her
fall.

25. On October 27, 2004, the carrier was well aware that
plaintiff required constant attendant care services as
provided by her husband due to her traumatic brain injury
resulting from her August 11, 2003 fall. Defendants elected
not to secure attendant [care] services or pay plaintiff’s
husband for the attendant care services he provided
plaintiff.

26. On November 4, 2004, Ms. Wilson wrote Dr. Yuson,
explaining that carrier’s claim representative had
requested that Dr. Yuson provide his written opinion
concerning [plaintiff’s] permanent work restrictions. Since
at least May 2004, one of Ms. Wilson’s primary functions
was to assist plaintiff in receiving the medical treatment
recommended by Dr. Yuson.

27. On December 1, 2004, Dr. Yuson responded to Nurse
Wilson’s November 4, 2004 correspondence with the
following:

      “This in reply to your inquiry regarding
      [plaintiff’s] disability rating.

      The biggest problem that [plaintiff] still is
      experiencing is related to the cognitive and
      emotional impairment which is adequately
      documented        in       her      previous
      neuropsychological evaluations. Based on


                            - 22 -
          CHANDLER V. ATL. SCRAP & PROCESSING

                      Opinion of the Court



       these, she has persisting moderate to severe
       emotional impairment even under minimal
       stress as well as an impairment of complex
       integrated higher cortical          functioning
       necessitating constant supervision and
       direction on a daily basis. In light of above
       difficulties, the AMA disability rating list[s] a
       disability rating of 80% permanent disability.

       I hope that this . . . information is helpful in
       her further evaluation.”

28. By early December 2004, Dr. Yuson again notified
defendant Liberty Mutual that plaintiff required constant
supervision due to her cognitive and emotional
impairments resulting from her brain injury due to her fall.

29. In the period since at least July 20, 2004, Liberty
Mutual made no effort whatsoever to provide plaintiff with
the attendant care services she required due to her brain
injury.

....

34. On August 27, 2008, plaintiff filed a motion seeking an
order compelling defendants to pay plaintiff’s husband,
Lester Chandler, for providing attendant care services to
plaintiff for the period beginning July 20, 2004, forward.
This request was amended in the Pre-trial Agreement to be
for the period beginning June 28, 2004, the date Dr. Naylor
reevaluated plaintiff’s cognitive and memory functioning.
Plaintiff also sought an award of permanent total disability
benefits.

35. Plaintiff’s husband Lester Chandler has provided the
required constant attendant care services to plaintiff for
the period beginning at least on June 28, 2004, and
continuously thereafter without any compensation for his
services.



                             - 23 -
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                 Opinion of the Court



            ....

            43. On December 10, 2008 the Clerk of Court for Stokes
            County, N.C. determined that plaintiff was incompetent
            and appointed Lester Chandler to be her guardian.

(Emphasis added.)

      In April 2004, defendants’ selected physician, Dr. Yuson, recommended that

another physician reevaluate plaintiff’s cognitive functioning and memory problems.

Nurse Wilson, whom Liberty Mutual selected to provide medical case managements

services and assist plaintiff in receiving any medical treatment recommended by Dr.

Yuson, arranged for Dr. Naylor to conduct this reevaluation on 28 June 2004. Based

on this 28 June 2004 reevaluation, Dr. Naylor determined that plaintiff required

constant attendant care services, which out of necessity Mr. Chandler was providing.

On 20 July 2004, Dr. Naylor discussed this conclusion with Nurse Wilson. The

Commission thus found that less than a month after 28 June 2004, the beginning of

the period for which plaintiff requests compensation for attendant care services,

Liberty Mutual had actual notice that plaintiff required constant attendant cares

services and that Mr. Chandler was providing those services without any

compensation. Liberty Mutual neither elected to secure a different provider, nor did

it compensate Mr. Chandler for these services. Neither a guardian of plaintiff’s

person nor a guardian ad litem had been appointed until after plaintiff requested

compensation for Mr. Chandler’s attendant care services.      We also note that in



                                        - 24 -
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                  Opinion of the Court



September 2004, defendants filed Form 60 admitting plaintiff’s right to compensation

for her August 2003 injury.

      In addition, in defendants’ first appeal, this Court arrived at this same

conclusion that “defendants had notice of plaintiff’s required attendant care services,

which out of necessity, were being provided by Mr. Chandler” and affirmed the

Commission’s award of compensation to Mr. Chandler for attendant care services.

Chandler, 217 N.C. App. at 427, 720 S.E.2d at 752. We further note that our Supreme

Court affirmed per curiam the Court’s decision. Chandler, 367 N.C. 160-61, 749
S.E.2d 278.

      Defendants continue to argue, as they have twice before the Industrial

Commission, previously before this Court in Chandler I, and before the Supreme

Court, that plaintiff’s delay in formally requesting attendant care services, until 27

August 2008, over four years after 28 June 2004, was unreasonable. They argue that

in light of Mehaffey, the Commission needed to make a finding of fact as to whether

this delay was reasonable. See Mehaffey, 367 N.C. at 128, 749 S.E.2d at 257. But the

Supreme Court’s mandate did not say this; it said “[f]or the reasons stated in

[Mehaffey v. Burger King, 367 N.C. 120, 749 S.E.2d 252 (2013)], the decision of the

Court of Appeals is affirmed as to the matter on appeal to this Court[.]” Chandler,

367 N.C. 160-61, 749 S.E.2d 278. This Court and the Supreme Court have already

rejected defendants’ argument. Id., 749 S.E.2d 278; Chandler I, 217 N.C. App. at 427,



                                         - 25 -
                        CHANDLER V. ATL. SCRAP & PROCESSING

                                   Opinion of the Court
720 S.E.2d at 752. The Supreme Court remanded the case to the Commission only to

enter an award of interest on the unpaid balance of the attendant care compensation

and to determine the amount of attorneys’ fees to be awarded to plaintiff for defending

against defendants’ first appeal, and on remand the Commission properly addressed

both those issues.

      The Mehaffey Court based its holding on Schofield, and the Schofield Court, in

turn, based its holding on the policy view that an employer should be seasonably

notified when an injured employee seeks new or different medical treatment since it

is responsible for the employee’s medical expenses. Mehaffey, 367 N.C. at 128, 749

S.E.2d at 257; Schofield, 299 N.C. at 592-93, 264 S.E.2d at 63. In Schofield, the

plaintiff did not make any attempt to notify the defendant or the Commission of his

selection of a new physician for a period of seventeen months. Schofield, 299 N.C. at

592, 264 S.E.2d at 63. Similarly, nothing in Mehaffey suggests that the defendants

were aware of the plaintiff’s need for attendant care services or that his wife had been

providing those services until the plaintiff requested compensation more than one

year after the beginning of the period for which he requested compensation. See

Mehaffey, 367 N.C. at 121-23, 749 S.E.2d at 253-54; Mehaffey, 217 N.C. App. at 320,

718 S.E.2d at 722. Additionally, medical professionals did not begin recommending

that the plaintiff receive attendant care services until more than one year after the

beginning of the plaintiff’s requested period, and two doctors indicated that the



                                          - 26 -
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                 Opinion of the Court



plaintiff would “derive greater benefit if he attempted to move under his own

strength, which would force him to rehabilitate his injury.” Mehaffey, 367 N.C. at

122-23, 749 S.E.2d at 253-54.     Because the Commission had not already made

findings on this issue, the Supreme Court remanded for additional findings of fact as

to the delay in requesting compensation for attendant care services. Id. at 128, 749
S.E.2d at 257.

      In contrast, here, both Dr. Yuson and Dr. Naylor were selected either by

defendants or by Nurse Wilson, Liberty Mutual’s selected medical case manager.

Nurse Wilson arranged for the 28 June 2004 evaluation in which the severity of

plaintiff’s brain injury and plaintiff’s consequent need for constant attendant care

services became abundantly evident. The physicians’ opinions on plaintiff’s condition

and need for constant attendant care services were unanimous.         And it is not

surprising that plaintiff herself might fail to promptly request attendant care

services, since her mental functioning was at the level of a four-year-old child and

neither a guardian of plaintiff’s person nor a guardian ad litem were appointed until

December 2008, four months after plaintiff requested compensation.               The

Commission found that Liberty Mutual had actual notice less than one month after

the 28 June 2004 evaluation, which is the beginning of the period for which plaintiff

requests compensation. Despite plaintiff’s severe cognitive disability and need for

constant attendant care, Liberty Mutual made no efforts to secure a different



                                        - 27 -
                        CHANDLER V. ATL. SCRAP & PROCESSING

                                   Opinion of the Court



provider, nor did it compensate Mr. Chandler for these services. The policy concern

expressed in Schofield is entirely absent here, because within a matter of weeks,

defendants had actual notice of Mr. Chandler’s attendant care services and chose not

to seek alternative treatment.

      Defendants essentially request that we impose a “magic words” requirement,

such that to award compensation to Mr. Chandler, the Commission must state the

following in its opinion and award: “Plaintiff’s delay in requesting compensation was

reasonable because defendants had prompt actual notice of Mr. Chandler’s attendant

care services from both her treating physician and another physician, that they were

further aware that plaintiff’s mental functioning was at the level of a four-year-old

child, and they chose not to offer alternative attendant care services.” We do not

believe that the Supreme Court’s ruling in Mehaffey imposes any such requirement.

The Commission’s extensive findings of fact, quoted above, demonstrate that the

Commission has already carefully analyzed this issue and concluded in favor of

plaintiff. Accordingly, we hold that the Commission’s decision on remand not to make

additional findings of fact on this issue was entirely consistent with Mehaffey. See

Chandler, 367 N.C. 160-61, 749 S.E.2d 278. This holding is based narrowly on the

facts of this case and is in accord with the holding in Mehaffey that “an injured worker

is required to obtain approval from the Commission within a reasonable time after

he selects a medical provider.” Mehaffey, 367 N.C. at 128, 749 S.E.2d at 257 (citing



                                          - 28 -
                         CHANDLER V. ATL. SCRAP & PROCESSING

                                    Opinion of the Court



Schofield, 299 N.C. at 593, 264 S.E.2d at 63). “If plaintiff did not seek approval within

a reasonable time, he is not entitled to reimbursement.” Id., 749 S.E.2d at 257. We

therefore hold that the Commission properly followed our Supreme Court’s mandate.

                            III.   Motion for Attorneys’ Fees

      Under N.C. Gen. Stat. § 97-88, plaintiff moves that we order defendants to pay

her attorneys’ fees incurred in defending against this appeal. N.C. Gen. Stat. § 97-

88 provides:

                     If the Industrial Commission at a hearing on review
               or any court before which any proceedings are brought on
               appeal under this Article, shall find that such hearing or
               proceedings were brought by the insurer and the
               Commission or court by its decision orders the insurer to
               make, or to continue payments of benefits, including
               compensation for medical expenses, to the injured
               employee, the Commission or court may further order that
               the cost to the injured employee of such hearing or
               proceedings including therein reasonable attorney’s fee to
               be determined by the Commission shall be paid by the
               insurer as a part of the bill of costs.

N.C. Gen. Stat. § 97-88 (2013).        In Cox v. City of Winston-Salem, this Court

interpreted this statute:

                     The Commission or a reviewing court may award an
               injured employee attorney’s fees under section 97-88, if (1)
               the insurer has appealed a decision to the [F]ull
               Commission or to any court, and (2) on appeal, the
               Commission or court has ordered the insurer to make, or
               continue making, payments of benefits to the employee.
               Section 97-88 permits the Full Commission or an appellate
               court to award fees and costs based on an insurer’s
               unsuccessful appeal. Section 97-88 does not require that


                                           - 29 -
                       CHANDLER V. ATL. SCRAP & PROCESSING

                                  Opinion of the Court



             the appeal be brought without reasonable ground for
             plaintiff to be entitled to attorney’s fees.

Cox, 157 N.C. App. 228, 237, 578 S.E.2d 669, 676 (2003) (citations, quotation marks,

brackets, and ellipsis omitted). In determining whether to award attorneys’ fees

under this statute, we must exercise our discretion. See Brown v. Public Works

Comm., 122 N.C. App. 473, 477, 470 S.E.2d 352, 354 (1996).

       Because defendants have unsuccessfully appealed and we affirm the

Commission’s decision to award compensation to Mr. Chandler, the statutory

requirements of N.C. Gen. Stat. § 97-88 have been satisfied. See N.C. Gen. Stat. §

97-88; Cox, 157 N.C. App. at 237, 578 S.E.2d at 676. We note that on defendants’ first

appeal, this Court awarded plaintiff attorneys’ fees incurred in defending against that

appeal under N.C. Gen. Stat. § 97-88. See Chandler, 217 N.C. App. at 418, 720 S.E.2d

at 747. The Supreme Court affirmed per curiam that opinion. See Chandler, 367
N.C. 160-61, 749 S.E.2d 278. In our discretion, we again grant plaintiff’s motion for

attorneys’ fees and remand the case to the Commission to determine a reasonable

amount for appellate attorneys’ fees. See Brown, 122 N.C. App. at 477, 470 S.E.2d at

354.

                                  IV.    Conclusion

       For the foregoing reasons, we affirm the Commission’s opinion and award. We

also grant plaintiff’s motion for attorneys’ fees and remand the case to the

Commission to determine a reasonable amount for appellate attorneys’ fees.


                                         - 30 -
              CHANDLER V. ATL. SCRAP & PROCESSING

                       Opinion of the Court



AFFIRMED AND REMANDED.

Chief Judge MCGEE and Judge TYSON concur.




                              - 31 -